Exhibit 10.6

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Assignment”) is executed and
delivered effective as of September 20, 2018, by Brain Scientific Inc. (f/k/a
All Soft Gels Inc.), a Nevada corporation (“Assignor”) and Chromium 24 LLC, a
Delaware limited liability company (“Assignee”).

 

INTRODUCTION

 

WHEREAS, the Assignor contemplates entering into a business combination on the
date hereof, pursuant to which an operating company will become a wholly-owned
subsidiary of the Assignor and the operations of the Company will change to
those of such operating company (the “Combination”);

 

WHEREAS, in preparation for the transactions contemplated by the Combination,
the Company is required to contribute and assign all of the business,
properties, operations, assets, goodwill, liabilities and obligations of the
Company incurred, in effect or in existence as of immediately prior to the
consummation of the Combination (collectively, the “Assets and Liabilities”);
and

 

WHEREAS, Assignee wishes to irrevocably accept the contribution and assignment
of the Assets and Liabilities, on the terms and subject to the conditions
hereinafter set forth.

 

NOW THEREFORE, for ten dollars ($10) and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.     Assignor hereby assigns, transfers, contributes and conveys to Assignee,
and its successors and assigns, all of the Assets and Liabilities and all of the
rights of Assignor pursuant thereto and in connection therewith, and Assignee
hereby irrevocably accepts and assumes such assignment, transfer, contribution
and conveyance, and agrees to perform all of Assignor’s obligations and to
satisfy each liability thereof.

 

2.     Assignor and Assignee each hereby covenants that it will, whenever and as
reasonably requested by the other, do, execute, acknowledge and deliver any and
all such other and further acts, deeds, assignments, transfers, conveyances,
confirmations, powers of attorney and any instruments of further assurance,
approvals and consents as the other may reasonably require in order to complete,
insure and perfect the transfer, conveyance, contribution and assignment to
Assignee of all the right, title and interest of the Company in and to the
Assets and Liabilities hereby assigned, transferred, contributed and conveyed,
or intended so to be. Assignee hereby covenants that it will, whenever and as
reasonably requested by Assignor, do, execute, acknowledge and deliver any and
all such other and further documents, acts and deeds as shall be required in
connection with the assumption of liabilities and obligations of Assignor
contemplated by Section 1 hereof.

 

3.     Assignor’s interest in the Assets and Liabilities is being acquired by
the Assignee on an AS IS WHERE IS basis and Assignor makes no representations
thereto or any other matter.

 

 

--------------------------------------------------------------------------------

 

 

4.     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto, and their respective successors and assigns.

 

5.     This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party, it being understood that all Parties need not sign the same
counterpart. Facsimile, .pdf or other electronic execution and delivery of this
Agreement is legal, valid and binding execution and delivery for all purposes.
This Agreement shall be governed in all respects, including validity,
interpretation and effect, by the internal laws of the State of New York,
without regard to the conflicts of law principles thereof.

 

6.     This Agreement may not be amended except by an instrument in writing
signed by each of the parties hereto. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes in its entirety any other agreement relating to or granting any
rights with respect to the subject matter hereof.

 

7.     Each party acknowledges that its legal counsel participated in the
preparation of this Agreement and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Agreement to favor any party
against the other.

 

 

 

[Signature Page Follows]

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have executed this Assignment effective as of
the date first written above.

 

ASSIGNOR:

 

Brain Scientific Inc.

 

 

By:/s/ Amer Samad_________________

Name: Amer Samad

Title: CEO

 

 

 

ASSIGNEE:

 

Chromium 24 LLC

 

 

By:/s/ John Kalem__________________

Name: John Kalem

Title: Managing Member